Title: From Thomas Jefferson to Luke Tiernan, 19 April 1806
From: Jefferson, Thomas
To: Tiernan, Luke


                        
                            Messrs. Luke Tiernan &
                                    Co.
                            Washington Apr. 19. 06
                        
                        Your favor of the 7th. came to hand on the 10th. I had before recieved a letter from mr Spier of
                            Charlottesville covering two orders from my workmen there for 100. D. which he desired me to remit to you. having required
                            that those draughts should always be made at 30. days sight that they may include the day in each month which I devote to
                            the settlement of the pecuniary affairs of the month, it has laid over of necessity to this time. I now inclose you a
                            draught from the bank of the US. at this place on that at Baltimore for 100. D. which be pleased to place to the credit of
                            mr Spier as paid by me, and Accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                    